NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10557

                Plaintiff-Appellee,             D.C. No. 4:17-cr-01121-FRZ

 v.
                                                MEMORANDUM*
RIGOBERTO LOPEZ-MARTINEZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Frank R. Zapata, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Rigoberto Lopez-Martinez appeals from the district court’s judgment and

challenges the 18-month sentence imposed following his guilty-plea conviction for

reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lopez-Martinez contends that the district court procedurally erred by failing

to address his non-frivolous arguments in support of a downward variance and by

failing to explain the sentence adequately. We review for plain error, see United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude

that there is none. The record reflects that the district court considered Lopez-

Martinez’s arguments and was not persuaded that a below-Guidelines sentence was

warranted. The district court sufficiently explained its reasons for imposing an 18-

month sentence. See United States v. Perez-Perez, 512 F.3d 514, 516-17 (9th Cir.

2008).

      Lopez-Martinez next contends that the sentence is substantively

unreasonable. The court did not abuse its discretion. See Gall v. United States,

552 U.S. 38, 51 (2007). The sentence is substantively reasonable in light of the 18

U.S.C. § 3553(a) sentencing factors and the totality of the circumstances, including

Lopez-Martinez’s immigration history and the failure of prior sentences to deter

him from further criminal conduct. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                    17-10557